In re Danos, Hank; Louisiana State University System Board of Supervisors et al.;—Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, Nos. 620,353, 620,553; to the Court of Appeal, First Circuit, No. 2013 CW 0959.
Stay denied; writ denied. Insofar as relator is aggrieved by the August 14, 2013 judgment imposing sanctions for contempt, it has an adequate remedy by suspensive appeal. See La.Code Civ. P. art. 1915(A)(6); In re: Jones, 10-0066 (La.App. 5 Cir. 11/9/10), 54 So.3d 54.
VICTORY, J., would grant.